Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-20-00344-CV

                                      Sharon JOHNSON,
                                           Appellant

                                                v.

                                  Samuel B. VILLARREAL,
                                          Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015EM504204
                          Honorable Nick Catoe Jr., Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, this appeal is DISMISSED for failure
to pay the filing fee. Costs of this appeal are taxed against appellant.

       SIGNED September 16, 2020.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice